Per Curiam.
Original habeas corpus proceeding brought pro se by Wilburn A. Nelson, an inmate of the Montana State Prison, to which he was sentenced on October 18, 1956, for having committed the crime of rape, following his plea of guilty to the charge in the District Court of the Seventeenth Judicial District of the State of Montana, in and for the County of Valley, wherein the sentence was pronounced.
Heretofore in Cause No. 9847 this petitioner applied for a writ of habeas corpus, which was denied by this Court on September 12, 1957. In that cause petitioner filed in this court a transcript of the proceedings in the District Court at the time of his arraignment, plea and sentence. “While petitioner now makes many contentions in respect to his arraignment and plea they are not borne out by the certified record heretofore filed in this court.
It appearing that this application is without merit, the writ is denied and the proceeding is dismissed.